Citation Nr: 0835786	
Decision Date: 10/17/08    Archive Date: 10/27/08

DOCKET NO.  06-00 828	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to death pension benefits. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

K. McDonald, Associate Counsel 


INTRODUCTION

The veteran served on active duty from February 1952 to April 
1954.  The veteran died in June 1962.  The appellant is the 
surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2005 decision letter by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania, which denied entitlement to the 
benefit currently sought on appeal.  The case was previously 
remanded to the RO for additional development in September 
2007, and now is back before the Board for appellate 
adjudication.

The appellant appeared before the undersigned Veterans Law 
Judge in a videoconference hearing from Philadelphia, 
Pennsylvania in April 2006 to present testimony on the issue 
on appeal.  The hearing transcript has been associated with 
the claims file.  

The Board notes that the appellant's representative submitted 
financial documentation materials as additional evidence in 
May 2006.  There is no waiver of RO consideration of that 
evidence.  Although the RO issued a Supplemental Statement of 
the Case (SSOC) in April 2008, the SSOC does not reflect that 
the financial documentation was considered at that time.  
However, the evidence is not new as it has previously been 
presented to an agency decision maker in different 
forms/statements.  The Board finds that it is not prejudicial 
to the veteran for the Board to proceed with the appeal.


FINDINGS OF FACT

1.  Effective December 2004, the maximum annual rate of 
improved pension for a surviving spouse was $6,814.  

2.  The appellant's countable annualized income for the year 
beginning May 2004 was $17,318.  This amount exceeds the 
maximum annual rate of improved pension. 


CONCLUSION OF LAW

The appellant's reported countable income exceeds the maximum 
allowable limit and precludes her from receiving pension 
benefits at this time.  38 U.S.C.A. 
§§ 1521, 1541, 5107 (West 2002); 38 C.F.R. §§ 3.3, 3.21, 
3.23, 3.271-73 (2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In correspondence dated in October 2007, the agency of 
original jurisdiction (AOJ) provided notice to the appellant 
under 38 U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. 
§ 3.159(b) (2007).  Specifically, the AOJ notified the 
appellant of information and evidence necessary to 
substantiate the claim for non-service-connected pension; 
information and evidence that VA would seek to provide; and 
information and evidence that the appellant was expected to 
provide.  Thus, the appellant was able to participate 
effectively in the processing of her claim. 

The appellant has not identified any records relevant to her 
claim, therefore, VA has no outstanding duty to assist the 
appellant with respect to her claim for benefits in 
accordance with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. 
§ 3.159(c) (2007).  

Nonservice-Connected Pension

The appellant seeks nonservice-connected death pension.  This 
is a benefit payable by VA to a surviving spouse or child of 
a qualifying veteran based on the veteran's nonservice-
connected death. 38 C.F.R. § 3.3(b)(4) (2007).  The amount of 
pension actually received is the difference between the 
recipient's countable income and the maximum annual rate 
permitted by VA given the recipient's circumstances.  Income 
eligibility for pension, and the amount of any pension 
payable, is determined by subtracting the appellant's annual 
family countable income from the maximum annual pension rate 
applicable to the appellant's circumstances, that is, the 
number of dependents.  

Basic entitlement to such pension exists if, among other 
things, the appellant's income is not in excess of the 
maximum annual pension rate (MAPR) specified in 38 C.F.R. § 
3.23.  See 38 U.S.C.A. § 1521(a), (b) (West 2002); 38 C.F.R. 
§3.21(a)(3), 3.23(a), (b), (d)(4) (2007).  The MAPR is 
published in Appendix B of VA Manual M21-1 and is to be given 
the same force and effect as if published in VA regulations.  
38 C.F.R. §§ 3.21, 3.23 (2007).  The maximum annual pension 
rate is adjusted from year to year.  

This appellant seeks pension for the year beginning May 2004.  
At that time, and since, the appellant no longer has 
dependent children living at home and reports no other 
dependents.  See VA Form 21-534, May 2004.  Effective 
December 2004, the maximum annual rate of improved pension 
for a surviving spouse without dependent children was $6,814.  
See VA Manual M21-1, Part I, Appendix B (Change 52, September 
29, 2006); 38 U.S.C.A. § 1521 (West 2002); 38 C.F.R. § 3.23 
(2007).  Thus, to be eligible, the appellant's countable 
annual income must be below that amount.  

In determining annual income, all payments of any kind or 
from any source shall be counted as income during the 12-
month annualization period in which received unless 
specifically excluded under 38 C.F.R. § 3.272.  Recurring 
income, received or anticipated in equal amounts and at 
regular intervals (such as weekly, monthly, quarterly, etc.) 
and which will continue throughout an entire 12-month 
annualization period, will be counted as income during the 
12-month annualization period in which it is received or 
anticipated.  38 C.F.R. § 3.271(a)(1) (2007).  Salary means 
the gross amount of a person's earnings or wages prior to any 
deductions for things such as taxes, insurance, retirement 
plans, social security, etc.  38 C.F.R. § 3.271(b) (2007).  
The term "surviving spouse's annual income" for purposes of 
improved pension eligibility includes the appellant's annual 
income and the annual income of any dependent children of the 
veteran.  38 C.F.R. § 3.23(d)(5) (2007).   

Under 38 C.F.R. § 3.272, the following shall be excluded from 
countable income for the purpose of determining entitlement  
to improved pension: welfare; maintenance; VA pension 
benefits, payments under Chapter 15, including accrued  
pension benefits; reimbursement for casualty loss; profit 
from sale of property; joint accounts in banks and similar 
institutions acquired by reason of death of the other joint 
owner; and medical expenses paid within the applicable year 
which are in excess of five percent of the MAPR.

In the appellant's May 2004 claim for pension benefits, she 
reported three sources of income to include the Social 
Security Administration (SSA), the Civil Service or Federal 
Employees' Retirement System, and the Pennsylvania Public 
School Employees' Retirement System (PSERS).  The reported 
income amounts were $199.60 monthly from SSA ($2395.20 
annually); $1,164 monthly ($13,968 annually) from federal 
retirement; and $109.78 ($1,317.36 annually) from PSERS. 
This makes for a combined annual income, rounded to the 
nearest dollar, of $17,681.  

In her claim for compensation benefits, the appellant did not 
report any unreimbursed medical expenses.  However, she did 
report a monthly deduction of $58.60 for Medicare expenses.  
This is considered an unreimbursed medical expense under § 
3.272.  Therefore, the total reported annual medical expense, 
rounded to the nearest dollar, is $703.

Medical expenses paid within the applicable year which are in 
excess of five percent of the MAPR are excludable from the 
countable income.  In this case, five percent of $6,814 is 
$340.  Thus, the appellant's medical expenses paid after the 
initial $340 are excludable.  When this amount is subtracted 
from the total medical expenses paid, the result which can be 
excluded from the veteran's family income is $363.  The total 
annual income ($17,681) minus the excludable medical expenses 
($363) makes for a countable annual income of $17,318.  This 
amount exceeds the applicable MAPR of $6,814 and precludes 
receipt of death pension for the year of the claim. 

In regard to the intervening years between the date of the 
appellant's claim and the date of this decision, the 
appellant has not submitted complete financial disclosure 
information.  However, as of the appellant's hearing before 
the Board in April 2006, she reported income from the same 
three sources described above.  At the time of the hearing, 
the reported income amounts were $167 monthly from SSA ($2004 
annually); $1,100 monthly ($13,200 annually) from federal 
retirement; and $100 ($1,200 annually) from PSERS.  This 
makes for a combined annual income of $16,404.  As of 
December 1, 2006, the MAPR was $ 7,329. See VA Manual M21-1, 
Part I, Appendix B, supra.  This is relatively consistent 
with the appellant's income picture presented at the time of 
her claim in May 2004.  Thus, it appears that her income 
continues to exceed the maximum allowable amount and she has 
not submitted documentation that shows excludable expenses 
significant enough to reduce her income below the MAPR.  

While the Board sympathizes with the appellant's situation, 
because she has not submitted any financial documentation to 
demonstrate that her income is below the statutory limit, she 
is not entitled to VA death pension benefits as a matter of 
law.  Pursuant to the governing legal authority, she does not 
meet the basic income eligibility requirement to establish 
entitlement to non-service-connected pension benefits at this 
time.   

As the preponderance of the evidence is against the 
appellant's claim, the benefit of the doubt provision does 
not apply.  Death pension benefits cannot be granted.  


ORDER

The appellant's income for the year beginning in May 2004 
exceeds the maximum allowable limit for the receipt of VA 
nonservice-connected pension benefits, and the appeal is 
denied. 


____________________________________________
C. TRUEBA 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


